UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6703


WAYNE RESPER,

                Plaintiff – Appellant,

          v.

DEREK A. BAER, Officer,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:13-cv-00024-PJM)


Submitted:   September 20, 2013          Decided:   September 30, 2013


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Resper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wayne   Resper     appeals      the    district      court’s     order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006) as barred by the statute of limitations.

We   have   reviewed   the    record    and    find    no     reversible    error.

Accordingly, we affirm substantially for the reasons stated by

the district court.        See Resper v. Baer, No. 8:13-cv-00024-PJM

(D. Md. Jan. 15 & Mar. 26, 2013).             In addition, we note that “in

Maryland, following the voluntary dismissal of a civil action

without prejudice, a second complaint based upon the same facts

still must be filed within the applicable limitations period.”

Sheng Bi v. Gibson, 45 A.3d 305, 309 (Md. App. 2012). *                         We

dispense    with    oral     argument    because       the    facts   and   legal

contentions   are   adequately     presented      in    the    materials    before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




      *
       Federal courts must apply the forum state’s rules for
tolling the statute of limitations. Bd. of Regents v. Tomanio,
446 U.S. 478, 483-84 (1980).



                                        2